EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Fay on 11/23/2021.

The application has been amended as follows: 
In claim 43, line 8, delete “and”;

In claim 43, line 12, insert --; and wherein the first target location is a medullary canal and the plate body is an intramedullary plate-- after “hole”;
Cancel claim 45;
In claim 46, line 1, change “45” to --43--.

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,039,582 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a system for bone fixation as disclosed in claim 43 comprising an intramedullary plate having an insert received within a recess of the intramedullary plate body, the insert including a first insert locking hole extending laterally through the insert along a central axis, a first intramedullary plate body locking hole being aligned with the first insert locking hole and extending a distance into the plate body to terminate at a closed end within the plate body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773